ACCEPTED
                                                                                                     01-15-00621-CV
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                                8/28/2015 1:48:12 PM
                                                                                               CHRISTOPHER PRINE

         Barlowjones
          ATTORNEYS AT LAW
                                        LLP
                                                                                                              CLERK




                                                                                    FILED IN
                                                                             1st COURT OF APPEALS
                                       August 28, 2015                           HOUSTON, TEXAS
                                                                             8/28/2015 1:48:12 PM
                                                                             CHRISTOPHER A. PRINE
Mr. Christopher A. Prine, Clerk of the Court                                         Clerk
First Court of Appeals
301 Fannin Street
Houston, Texas

       Re: Case No. 01-15-00621-CV; Supply Pro, Inc. And Harmon K. Fine,
            Individually v. Ecosorb International, Inc., d/b/a Biocel Technologies; In
            the First Court of Appeals - Houston, Texas

               T.C. Case #2012-24524


Dear Mr. Prine,

      I would like to request a copy of the Reporter's record that was filed in the above
matter on August 19, 2015. It is my understanding that upon receipt of this request that
you will forward a disc containing the record to my office at the below noted address
through regular mail.

       If you have any questions, please give me a call. Thank you.

                                                          Best regards,



                                                          Cathy Keel, Legal Assistant
                                                          For Richard Edelman

/cfk




                      17225 El Camino Real. Suite 400 Houston. Texas 77058
                             Phone: 281-488-8440 Fax: 281-488-6832